The petition in this cause proceeds upon the theory that section 84 of the act approved September 15, 1919 (Acts 1919, pp. 282-450), is unconstitutional and void because it provides that the values of real property fixed by the county tax adjuster or board of tax adjusters "shall be and remain the taxable values of such property for a period of two years dating from the 1st day of October preceding, and the county tax adjuster or board of tax *Page 39 
adjusters shall not be required to again view, inspect, value and equalize the same during such two-year period"; in other words, because it provides for a biennial valuation of real property, and provides, in effect, that there shall be no annual valuation except that in certain contingencies individual properties may be revalued. These exceptions affect this case only as furnishing indicia of interpretation. It cannot be contended that real property in general has been affected by them. The method of approach adopted by the majority of the court amounts to a tacit admission that a statute providing for biennial valuations and excluding annual valuations would be unconstitutional, for otherwise, that is, if there were any ground whatever on which to base a judgment that such a statute is within legislative competency, the obvious, proper, and easy thing to do would be to say so. The court avoids the difficulty presented by a process of construction which in my judgment wrests the language of section 84 from its only possible meaning, thereby imposing upon the section a meaning wholly foreign to its language and wholly different from what the Legislature intended. I think it may be said without impropriety as a matter of recent historical fact, perfectly well understood by every person in the state who took the least notice of what went on in the Legislature, that the Legislature did intend just what it said, to wit, that the value thus fixed, i. e., in the first year of the biennial period, should be and remain the taxable value of the property for a period of two years, not again to be reviewed during such period. It may be possible in some other of the ways suggested in the brief of the Attorney General to get away from the relief here sought, but I feel certain it cannot be done by reference to other parts of the statute. There are provisions for the annual hearing of objections, but it seems so clear that such provisions relate to the first assessment or to cases falling within the special exceptions provided by section 84, and were not intended to derogate from the clear and emphatic provision of that section, that I shall not argue the matter further. I can see no logical or legal way to a concurrence in the opinion of the court in this case, much as I dislike to be out of harmony. In my judgment the State Tax Commission interpreted the act in precise agreement with the legislative intent.